Filed 7/27/21 In re R.R. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE R.R., a Person Coming                                    2d Juv. No. B308003
 Under the Juvenile Court Law.                                (Super. Ct. No. J206614)
                                                                (Los Angeles County)
  _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

 Plaintiff and Respondent,

 v.

 R.R.,

      Defendant and Appellant.



      R.R. appeals the juvenile court’s order denying his petition
to seal his juvenile records under Welfare and Institutions Code1
section 781. Appellant contends the matter must be remanded

       All undesignated statutory references are to the Welfare
         1

and Institutions Code.
for the court to determine whether his juvenile records must be
automatically sealed under section 786. We affirm.
             FACTS AND PROCEDURAL HISTORY
       Appellant was born in 1967. In March 2020, he filed a
petition to seal his juvenile records under section 781.2 The
petition referenced 25 violations for which appellant was arrested
from 1976 to 1982. The probation department opposed the
petition on the ground that appellant had suffered numerous
adult felony convictions, including 1998 convictions for carjacking
(Pen. Code, § 215, subd. (a)) and escape (id., § 4532, subd. (b)(1)),
for which he was sentenced to 69 years to life in state prison.
The court denied the petition, and appellant timely appealed.
                           DISCUSSION

      2   Section 781, subdivision (a)(1)(A) provides in pertinent
part: “If a petition has been filed with a juvenile court to
commence proceedings to adjudge a person a ward of the court,
. . . the person or the county probation officer may, five years or
more after the jurisdiction of the juvenile court has terminated as
to the person, . . . petition the court for sealing of the records . . .
relating to the person’s case, in the custody of the juvenile court
and probation officer and any other agencies, including law
enforcement agencies, entities, and public officials as the
petitioner alleges, in the petition, to have custody of the records.
. . . If, after hearing, the court finds that since the termination of
jurisdiction or action pursuant to Section 626, as the case may be,
the person has not been convicted of a felony or of any
misdemeanor involving moral turpitude and that rehabilitation
has been attained to the satisfaction of the court, it shall order all
records, papers, and exhibits in the person’s case in the custody of
the juvenile court sealed, including the juvenile court record,
minute book entries, and entries on dockets, and any other
records relating to the case in the custody of the other agencies,
entities, and officials as are named in the order.”


                                   2
       In his opening brief, appellant concedes that the juvenile
court correctly denied his petition to seal his juvenile records
under section 781 due to his adult felony convictions. He claims,
however, that the matter must be remanded for the court to
determine whether he is entitled to have his juvenile records
automatically sealed under section 786, which went into effect on
January 1, 2015.3 This claim was not raised below, so it is
forfeited. (See In re I.F. (2017) 13 Cal.App.5th 679, 687 (I.F.).)
       In any event, appellant is not entitled to have his records
sealed under section 786 because the statute only applies
prospectively. “The words of section 786 are plain and
unambiguous, and nothing in them indicates that the Legislature
intended section 786 to apply retroactively to persons who
satisfactorily completed their supervision or probation before
section 786 went into effect on January 1, 2015.” (In re O.C.
(2019) 40 Cal.App.5th 1196, 1206 (O.C.); compare I.F., supra, 13
Cal.App.5th at pp. 686-687 [recognizing that section 786 applied
prospectively to a petition to seal juvenile records that was
pending when section 786 went into effect].)
       In arguing otherwise, appellant misplaces his reliance on
I.F. As we have noted, the issue in that case was whether section
786 applied prospectively to a sealing petition that was pending

      3 Section 786, subdivision (a) states: “If a person who has
been alleged or found to be a ward of the juvenile court
satisfactorily completes (1) an informal program of supervision
pursuant to Section 654.2, (2) probation under Section 725, or (3)
a term of probation for any offense, the court shall order the
petition dismissed. The court shall order sealed all records
pertaining to the dismissed petition in the custody of the juvenile
court, and in the custody of law enforcement agencies, the
probation department, or the Department of Justice.”


                                 3
when section 786 went into effect. The defendant in I.F. turned
18 in November 2014. In December 2014, the juvenile court
found that the defendant had successfully completed probation
and accordingly dismissed the probation order and terminated
jurisdiction. The defendant then filed a petition to seal the
records of his delinquency petition under section 781, subdivision
(a). The petition was not adjudicated, however, until October
2015. (I.F., supra, 13 Cal.App.5th at pp. 682-683.) Here,
appellant purports to invoke section 786 to obtain the automatic
sealing of juvenile records almost 30 years after the juvenile
court terminated jurisdiction over him.
       To the extent certain language in I.F. suggests that section
786 applies to all sealing petitions adjudicated after the statute’s
effective date, we agree with the court in O.C. that this language
“sweeps too broadly. Section 781, not section 786, must be
interpreted as applying to persons who completed their juvenile
court supervision or probation before January 1, 2015, and who,
at some later date, petition to seal their juvenile court records.
Section 786 was not designed to deal with such sealing petitions.
Indeed, persons whose petitions and records are required to be
automatically dismissed and sealed under section 786 have only
recently ‘satisfactorily completed’ their juvenile court supervision
probation [citation], and in such cases, there is no need for the
court to determine or investigate whether the person also met
section 781’s sealing requirements.” (O.C., supra, 40 Cal.App.5th
at p. 1209.) In cases such as this one, where “years . . . [have]
lapsed since the person completed their juvenile court
supervision or probation and the . . . court’s jurisdiction over the
person was terminated[,] . . . an investigation is needed to
determine whether the person has since suffered a felony




                                 4
conviction or a misdemeanor conviction involving moral
turpitude, or whether the person has since failed to attain
rehabilitation to the satisfaction of the court. [Citation.]
Allowing persons who cannot meet section 781’s sealing
requirements to seal their records under section 786 would allow
such persons to escape section 781’s sealing requirements. Such
an approach would render section 781 of no effect and would give
such persons a benefit that neither sections 781 nor 786
contemplates.” (Id. at pp. 1209-1210.)
                          DISPOSITION
      The order denying appellant’s motion to seal his juvenile
records under section 781 is affirmed.
      NOT TO BE PUBLISHED.




                                   PERREN, J.


We concur:



     YEGAN, A.P.J.



     TANGEMAN, J.




                               5
                  Geanene M. Yriarte, Judge
             Superior Court County of Los Angeles
               ______________________________

      Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Madeo and Peggy Z.
Huang, Deputy Attorneys General, for Plaintiff and Respondent.